TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00772-CV



                    Gulf Chemical & Metallurgical Corporation, Appellant

                                                   v.

          Susan Combs, Comptroller of Public Accounts of the State of Texas; and
              Greg Abbott, Attorney General of the State of Texas, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-GN-11-003174, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                                              ORDER

PER CURIAM

                Appellees have filed a fourth motion for extension of time to file their brief, asking

for a fifteen-day extension. Appellant opposes the motion, noting that appellees stated in their third

motion that they would seek no further extensions and that in both the third and fourth motions,

appellees stated that counsel’s time had been monopolized by work in an appeal in which appellees

filed notice that they would not be filing a response unless requested to do so. We share appellant’s

concerns but will grant appellees one last extension, making appellees brief due Friday, August 30,

2013. If the brief is not filed by that date, we will not accept a brief from appellees and will consider

the appeal based on appellant’s brief alone.

                It is ordered August 22, 2013



Before Justices Puryear, Rose and Goodwin